Citation Nr: 1123271	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  10-34 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence to reopen a claim of entitlement to service connection for bilateral pes planus has been received.  

2.  Entitlement to service connection for kidney stones.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from November 1983 to April 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  In a June 2008 rating decision, the RO, in part, denied service connection for kidney stones.  In a March 2010 rating decision, the RO, in part, granted service connection for posttraumatic stress disorder (PTSD), assigning a 30 percent rating effective December 31, 2008; continued the denial of service connection for kidney stones; and determined that new and material evidence to reopen a claim of entitlement to service connection for bilateral pes planus had not been received.  

With respect to the denial of service connection for kidney stones in the June 2008 rating decision, after submitting a notice of disagreement (NOD) later that month, the Veteran submitted correspondence in September 2008 indicating her desire to withdraw the appeal.  However, in December 2008, her representative submitted additional evidence along with correspondence reflecting her desire to reopen the claim.  As the above indicates the Veteran's desire to pursue the appeal and was received within one year of the June 2008 rating decision, the Board finds that the claim remained pending, awaiting the issuance of a statement of the case (SOC).  In this regard, the Board observes that the RO also treated the claim as on appeal from the June 2008 rating decision.

With respect to the PTSD, although the Veteran filed an NOD with the initial December 31, 2008, effective date of service connection, after the RO granted an earlier effective date of June 6, 2007, in a July 2010 rating decision, she withdrew her appeal in August 2010.

The issue of entitlement to service connection for plantar fasciitis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of whether new and material evidence to reopen a claim of entitlement to service connection for bilateral pes planus has been received is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has been shown to have kidney stones that manifested during her military service, and she continued to have a chronic disorder thereafter.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, kidney stones were incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  However, in the decision below, the Board has granted the claim for service connection for kidney stones.  Therefore, the benefits sought on appeal have been granted in full.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the Veteran has resulted.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran's service treatment records reflect complaints of right flank pain in January 1986.  She was diagnosed with a right ureteral stone.  An IVP (intravenous pyelogram) performed the next day revealed three stones in the right kidney.  

Post service, VA treatment notes continue to show treatment for the Veteran's kidney stones.  A June 1998 note reflects a history of kidney stones and complaints of right flank pain with burning on urination.  A July 1998 note reflects that a kidney stone was removed that day.  A July 2007 note reflects complaints of two stones in the right kidney with occasional right flank pain.  A September 2008 CT scan of the abdomen revealed stable nonobstructing stones in the right kidney.  A December 2008 note reflects that the renal stones have been asymptomatic.  A March 2009 CT scan reportedly revealed two nonobstructing stones in the right kidney.  A September 2009 note reflects no problems with the kidney stones.  Lastly, a January 2011 CT scan, ordered to evaluate right kidney stones and right-sided back pain, revealed two nonobstructing stones in the right kidney.

Of note, a November 2008 VA treatment note reflects the physician's opinion that the Veteran's renal stones were present during service.  This opinion was based on a review of the above-cited service treatment records and September 2008 CT scan.

Given the above, which shows that the Veteran's kidney stones first manifested during active service and that she continued to have a chronic disorder thereafter, and resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for kidney stones is warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for kidney stones is granted.


REMAND

With respect to the request to reopen the claim of entitlement to service connection for bilateral pes planus, the Veteran has not been provided proper notice under the Veterans Claims Assistance Act.  In this regard, as her representative provided an incorrect address on the December 2008 request to reopen, both January and June 2009 VCAA notice letters were returned as undeliverable.  

The Board notes that her representative submitted a VCAA notice response in February 2009 indicating that she has no other information or evidence to give VA to substantiate her claim.  However, the Board observes that the representative signed the notice response and it is unclear whether the representative properly relayed the contents of the VCAA notice with respect to the request to reopen.  Moreover, the January 2009 VCAA notice to which the representative replied is inadequate in informing the Veteran of the basis of the previous denial and of the evidence needed to substantiate the claim pursuant to Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).  In this regard, the notice stated that her claim was previously denied because her pes planus existed prior to service with intermittent flare-ups in service and that the evidence she submits must relate to this fact.  To be clear, her claim was previously denied because there was no evidence that her preexisting bilateral pes planus had been aggravated by service.  Thus, to ensure due process, proper notice should be provided on remand.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the Veteran a letter regarding her claim to reopen service connection for bilateral pes planus based on new and material evidence.  The letter should describe the meaning of "new" and "material" evidence necessary to reopen the claim, and include the information necessary to substantiate the underlying claim on the merits pursuant to Kent, 20 Vet. App. 1.

2.  Thereafter, the RO should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


